Citation Nr: 0530648	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-07 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his mother


INTRODUCTION

The veteran had active service from August 1967 to January 
1971.  He served in Vietnam from April 1970 to April 1971.  
His service personnel records show that he was assigned as a 
gunner in April 1970; a machine gunner in May 1970; a heavy 
vehicle driver in June 1970; and a clerk typist in July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002, which denied service connection for PTSD.  In 
July 2005, the veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).


FINDING OF FACT

With resolution of every reasonable doubt in favor of the 
veteran, there is credible supporting evidence of an in-
service stressor leading to currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including his sworn 
testimony at a hearing before the Board in July 2005; service 
medical and personnel records; the report of an October 2003 
VA examination report; VA medical records dated from 2000; 
and statements from the veteran's spouse.  

The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision; and, in view of 
the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran claims that he developed PTSD due to stressful 
experiences in Vietnam.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).

With respect to the first two elements, VA outpatient 
treatment records show that PTSD was diagnosed in October 
2001, based on stressors involving Vietnam service.  It was 
noted that the veteran was attempting to get documentation of 
combat commendations.  The veteran reported stressors of door 
gunner on helicopter as an example of trauma.  Per interview 
and symptom report, the veteran met the diagnostic criteria 
for PTSD.    

In addition, a VA examination was conducted in October 2003.  
The examiner reviewed the veteran's claims file prior to the 
examination.  The veteran reported nightmares of past 
experiences in the military, such as his duties as a door 
gunner, although the veteran did not have one particular 
incident that stood out as a particular stressor.  The 
examiner diagnosed PTSD.  He commented that there was a nexus 
between the stressors that the veteran reported and his PTSD 
symptomatology.  The examiner noted that the veteran also had 
a post-service stressor in 1988, but the examiner concluded 
that the veteran's PTSD appeared to stem from his time in 
service.  Thus, the veteran has a medical diagnosis of PTSD, 
due to an inservice stressor, satisfying the first two 
elements.

However, for a grant of service connection, there must also 
be credible supporting evidence of the inservice stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Participation in combat requires that a veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
The official personnel records do not show any combat awards 
or decorations, or otherwise establish that the veteran 
personally participated in combat.  Photocopies of the 
veteran's DD Form 214 were submitted, and typed in these 
forms, in a differing type/font from the rest of the form, is 
"CIB" and "Combat."  These additions do not appear to be 
official and they were not confirmed through the service 
department.  Accordingly, the Board does not recognize that 
the veteran has received through official channels any awards 
or decorations for combat service.  

At his July 2005 hearing, the veteran testified under oath 
that he was placed on duty in Vietnam as a machine gunner, 
which required him to go up in helicopters on a daily basis 
as a machine gunner.  He later was put in transportation in 
which he ran convoys up and down roads in Vietnam, which took 
him to fire bases where they were mortar-attacked.  It was 
stated that the veteran was not awarded the combat 
infantryman's badge (CIB) per the DD 214.  The veteran then 
testified that he was awarded the CIB in 1970 while he was in 
Vietnam.  P. 5.  He indicated that he was a machine gunner 
for 4-5 months of his total tour in Vietnam.  As a gunner, he 
did as his pilot told him to do, including going in when 
ground troops were ready to be picked up out of the jungle; 
land and assist in getting wounded aboard; and providing fire 
cover.  P. 6.  The veteran testified that he came under small 
arms or rocket attacks "just about all the time..."  P. 6-7.  

The veteran then described his duties when he was assigned to 
a transportation unit.  He stated that he was a driver, 
sometimes sitting as a guard.  He recalled being attacked 
twice; most of the time, he came under mortar attacks going 
into fire bases or coming out of Laos.  P. 8.  The veteran 
stated that he has been attending mental health clinics for 
which the diagnosis is PTSD.  P. 10.  The veteran also 
submitted a statement of a military associate who recalled 
the mortar attacks to which they both were subjected during 
the same time in the same unit.  The veteran waived initial 
review of this evidence by the RO.  P. 11, 13.          

Where the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  For non-
combat stressors, the veteran's assertions alone are 
insufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Moran v. Principi, 17 Vet. App. 149 
(2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Based on the absence of official verification of the 
veteran's actual participation in combat, including the lack 
of awards or decorations for combat, the Board cannot find at 
this time that the veteran "engaged in combat" for stressor 
purposes.  Concerning the veteran's most frequently mentioned 
stressor during medical examination and treatment, his duties 
as a gunner, the service personnel records confirm that the 
veteran had this assignment during Vietnam service.  In Cohen 
v. Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) held that the VA had 
adopted the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) and noted that the major effect was that 
the criteria changed from an objective "would evoke ... in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.  Moreover, the Court concluded that "under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In this case, the veteran had sought mental health treatment 
and he was also afforded a VA examination.  In each case, he 
described the nature of his service assignment and its 
continuing effects.  His description of his duties is 
consistent with his military specialty, as verified in the 
service personnel records.  In both the treatment reports as 
well as the VA examination report, the examiners linked the 
veteran's PTSD to his military service.  The VA examiner's 
opinion in 2003 is particularly of high probative value 
because the claims file was available and the opinion was 
based after considering all the evidence.  Where there has 
been an "unequivocal" diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  Cohen v. Brown, 
10 Vet. App. 128 153 (1997) (Nebeker, C.J., concurring).  

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to in-service 
stressors, and the other evidence shows sufficient 
corroboration as to place the evidence in equipoise.  With 
application of the benefit-of-the-doubt rule, the Board 
concludes that PTSD was incurred in service and warrants 
grant of service connection.  38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


____________________________________________
	M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


